Citation Nr: 1315764	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  10-22 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disability, claimed as bacterial pharyngitis with chronic bronchitis due to strep throat and pneumonia (respiratory disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

In his February 2010 Notice of Disagreement, the Veteran asserted that his right knee disability may be related to treatment he received at a Chicago, Illinois VA Medical Center.  The Veteran's claim seeking VA compensation benefits under 38 U.S.C.A. § 1151 (West 2002) is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The merits Veteran's reopened left knee and respiratory claims are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Service connection for a left knee disability was denied in a July 2008 Board decision.  

2.  Evidence received since July 2008 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability.

3.  Service connection for a respiratory disability was found not well grounded in December 1999; thereafter an unappealed rating decision readjudicated the claim de novo and denied it on the merits in December 2001.

4.  Evidence received since December 2001 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a respiratory disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for left knee disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for respiratory disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's left knee and respiratory claims and remands them for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Here, no new and material was physically or constructively received by VA within one year of the RO's December 2001 rating decision that denied service connection for respiratory disability.  Thus, the December 2001 rating decision denying service connection for a respiratory disability became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302; 20.1105 (2012).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board denied the left knee service connection claim in a July 2008 decision, finding that the preponderance of the evidence showed that the Veteran's left knee disability was not incurred in service.  The Board considered the Veteran's service treatment records (STRs) and the post-service medical and lay evidence.  That decision is final based on the evidence then of record.  38 U.S.C.A. § 7104.  

In June 2009, the Veteran requested that the previously-denied claims be reopened.  As to the left knee claim, the specific reason service connection was denied on the merits in July 2008 was that there was that the most probative medical evidence showed that the left knee disability was not related to service.  The Veteran has since submitted a November 2006 report prepared by his treating physician, De. Nitin Sardesai, who suggests that there is a link between the Veteran's left knee and respiratory conditions to service.  Based on this statement, the Board finds that the Veteran's left knee and respiratory claims must be reopened.  


ORDER

New and material evidence not having been received, the claim for entitlement to service connection for respiratory disability is not reopened.

New and material evidence having been received, the claim for entitlement to service connection for respiratory disability is reopened.


REMAND

In light of the Veteran's competent reports regarding the onset of his left knee and respiratory disabilities and the November 2006 report prepared by his treating physician, Dr. Nitin Sardesai, the Board finds that a VA examination is necessary to adjudicate this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, the RO must ensure that all pertinent, outstanding records are physically or electronically associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from himself and from other individuals who have first-hand knowledge of the nature, extent and onset and/or recurrence of left knee and respiratory problems during and since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain, physically or electronically, copies of all additional treatment records concerning the Veteran's left knee and respiratory disabilities.  This must specifically include any records of the Veteran's treatment since October 2008.

3.  Provide the Veteran with an appropriate VA examination to determine whether it is at least as likely as not that he has a left knee disability that is related to or had its onset in service.  The claims folder must be made available and reviewed by the examiner and all necessary tests should be conducted.  

The examiner must acknowledge and discuss the Veteran's competent and credible report of left knee  problems in-service.  Thereafter, the examiner must opine as to whether it is at least as likely as not that he has a left knee disability that is related to or had its onset in service.  In doing so, the examiner must discuss both the medical and lay evidence relating to the onset of the condition, which must specifically include the November 2006 report prepared by his treating physician, Dr. Nitin Sardesai.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training. 

4.  Provide the Veteran with an appropriate VA examination to determine whether it is at least as likely as not that he has a respiratory disability that is related to or had its onset in service.  The claims folder must be made available and reviewed by the examiner and all necessary tests should be conducted.  

The examiner must acknowledge and discuss the Veteran's competent and credible report of respiratory problems in service.  Thereafter, the examiner must opine as to whether it is at least as likely as not that he has a respiratory disability that is related to or had its onset in service.  In doing so, the examiner must discuss both the medical and lay evidence relating to the onset of the condition, which must specifically include the November 2006 report prepared by his treating physician, Dr. Nitin Sardesai.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

5.  Then readjudicate the appeal.  If either claim continues to be denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


